NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                           February 2, 2015

      Hon. Brian M. Chandler                         Hon. Gilberto Hinojosa
      Ramey, Chandler, Quinn & Zito, P. C.           Attorney at Law
      750 Bering Drive                               622 E. St. Charles St.
      Suite 600                                      Brownsville, TX 78520
      Houston, TX 77057                              * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                     Hon. J. Steve Mostyn
      Hon. David R. Stephens                         The Mostyn Law Firm
      Lindow Stephens Treat LLP                      3810 West Alabama
      700 N. St. Mary's St., Ste. 1700               Houston, TX 77027
      San Antonio, TX 78205                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00651-CV
      Tr.Ct.No. MDL-14-0169
      Style:    In Re State Farm Lloyds


            Real party in interest’s 3rd motion for extension of time to file reply brief was this
      day GRANTED by this Court. The time has been extended to Monday, February 09,
      2015.



                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch